Title: From George Washington to Anne-César, chevalier de La Luzerne, 15 December 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        
                            Sir
                            Head Quarters 15th Decembr 1782
                        
                        I had, last Evening, the honor of receiving your Excellency’s favor of the 11th and immediately forwarded the
                            Packets for the Marquis de Vaudreuil and Monsr de L’Etombe.
                        I am happy to hear that your Excellency has recommended a plan for the protection of these Coasts, it will be
                            of infinite advantage to the common interest, should effectual measures be taken to cover them from the depredations of
                            the Enemy. I have the honor to be with perfect Respect and Esteem Your Excellency’s Most obt and hble Servt
                        
                            Go: Washington
                        
                    